Citation Nr: 1202073	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to service-connected residuals of a left ankle injury, with retained foreign body.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue identified above was previously denied by the Board in an April 2011 decision.  The Veteran subsequently sought appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, representatives for the respective parties filed a Joint Motion for Remand (JMR).  In that motion, the parties identified that the Veteran's claims file had not been reviewed by the VA examiner in conjunction with a July 2007 VA examination.  The parties also noted that the Board erred in its analysis and weighing of competing medical opinions provided by the Veteran's treating physician, Dr. G.J.L., who opined that the Veteran's bilateral knee disorder resulted from an altered gait caused by his left ankle disorder, and those provided in the July 2007 VA examination report, which opined that the Veteran's bilateral knee disorder was not related to his left ankle disorder.  In this regard, the parties noted that the Board improperly afforded greater probative weight to the July 2007 VA opinion on the basis that the Veteran demonstrated normal gait at a May 2005 treatment and examination.  The parties note, the Board failed to discuss various treatment records in the claims file that did reflect that the Veteran had an altered gait over a long period of time.

By the Court's September 2011 order, the parties' JMR was granted and the portion of the Board's decision which denied service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to service-connected residuals of a left ankle injury, with retained foreign body, was vacated and remanded to the Board.

The Board notes that its prior April 2011 decision also denied entitlement to an increased disability rating for left ankle residuals, currently rated as 20 percent disabling.  Nonetheless, as expressed by the parties in their JMR and as clarified in the Court's order, that issue was not part of the Veteran's appeal to the Court and is not remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Documentation in the claims file reflects that the Veteran was scheduled for a VA examination in July 2007.  Requesting documents reflect that at the time that the examination was being scheduled, the Veteran's claims file was not available and that a temporary folder was being constructed for the VA examiner's review.  The VA examination was performed as scheduled.  In the corresponding report, the VA examiner expressly identified that the Veteran's claims file had been reviewed by the VA examiner.  Later in the opinion, the examiner identified that the rendered opinion was based upon a "careful review of the C-file and medical literature".  Nonetheless, in view of contrary information in the requesting documents that the examiner had only been provided with a "temporary folder," it remains unclear as to whether the examiner did in fact review the entire claims file in conjunction with the examination.

Additionally, the Board notes that earlier treatment records, to include VA examinations performed in July 1968, July 1972, May 1978, May 1982, and March 1987 indicate that the Veteran experienced pain upon prolonged weight bearing activities of the left ankle and had a limping gait.  Although the VA examiner diagnosed the Veteran with degenerative processes in the knees and opined that the Veteran's bilateral knee disorder was not etiologically related to the Veteran's left ankle disorder, the examiner does not specifically opine as to whether the Veteran's bilateral knee disorder is related in any way to the Veteran's longstanding altered gait.  In this regard, the examiner does not address any of the findings of pain on weight bearing and altered gait from any of his prior treatment records or VA examinations.  In view of the issues raised in the parties' JMR, and in the absence of such a discussion or any rationale supporting the VA examiner's conclusions, the July 2007 VA examination is insufficient and does not permit the Board to form a determination as to the etiology of the Veteran's bilateral knee disorder.

In view of the foregoing, the Veteran should first be contacted and requested to identify any additional private VA or private treatment received by him in relation to his bilateral knee disorder.  Thereafter, VA should make efforts to obtain the treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).  Subsequently, the Veteran should be scheduled for a new fee-basis examination by an orthopedist to determine the etiology of his bilateral knee disorder.  The entire claims file must be made available to the fee-based orthopedist for review in conjunction with the examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to service-connected residuals of a left ankle injury, with retained foreign body.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim on both a direct and secondary basis, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain records related to any additional records pertaining to treatment of his bilateral knee disorder and to schedule him for a new VA examination to determine the nature and etiology of his bilateral knee disorder.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his bilateral knee disorder.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development action described above has been performed, the Veteran should be afforded a fee-based examination, with an orthopedist, to determine the nature and etiology of his bilateral knee disorder.  The Veteran's entire claims file should be made available to the orthopedist prior to the examination, and the orthopedist is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the orthopedist should be performed.  Based on a review of the entire claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the orthopedist is to provide a diagnosis for the Veteran's bilateral knee disorder, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's diagnosed bilateral knee disorder is etiologically related in any way to the Veteran's service-connected left ankle disorder, to include an altered gait, or to any other injury or illness that was incurred during by the Veteran during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's service treatment records, post-service treatment records, prior VA examinations, and arguments made in the Veteran's claims submissions), relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for bilateral knee osteoarthritis, bilateral patellar tendonitis, and bilateral symmetric posterior horn of medial meniscus tears (degenerative), claimed as secondary to service-connected residuals of a left ankle injury, with retained foreign body, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


